      8:20-cr-00071-LSC-SMB Doc # 4 Filed: 02/11/20 Page 1 of 1 - Page ID # 9




                                                                          Memorandum

    Subject                                        Date
    UNSEALING                                      February 11, 2020

    U.S. v. Tina Hardin
    8:20MJ69



    To                                             From
    CLERK, U.S. DISTRICT COURT                     AUSA Sean P. Lynch
    DISTRICT OF NEBRASKA


Be advised that the above named Defendant is now in custody. You may now unseal as follows,

pursuant to Fed. R. Crim. P. 6(e)(4):

☐        Unseal the Indictment and any underlying Magistrate Case

☒        Unseal the Magistrate Case

☐        Unseal the Indictment but the underlying Complaint and Affidavit should remain

         Restricted

☐        Unseal the Magistrate Case but the underlying Complaint and Affidavit should remain

         Restricted
